Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/688,710, the amendment filed on 5/18/2021 is herein acknowledged. Claims 1-25, 29, 36 and 43 have been canceled and claims 26, 33 and 40 have been amended. Claims 26-28, 30-35, 37-42 and 44-45 are pending.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 1/14/2021, 2/19/2021, 5/18/2021 and 6/22/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS NOT BASED ON PRIOR ART
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-28, 30-35, 37-42, 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for generating of the point in time copy of the one or more regions of the data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number, and wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold number are waiting to perform I/O, does not reasonably provide enablement for doing so without any regards to the dataset being time locked (see .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
The specification teaches that additional steps, or step characteristics (i.e., time locking the data set), are necessary and essential to accomplish the claimed features of "generating of the point in time copy," which characteristics these claims do not contain, and without these characteristics, the scope of these claims exceed that breadth of invention which applicant has disclosed that he has invented.

[0032]… This is performed by copying only selected regions 120 of the data set 116 to the point in time copy 118, and/or by waiting to generate the point in time copy 118 till a predetermined number of I/O operations from the host 104, 106 are waiting to access the data set 116. The selected regions 120 of the data set 116 are those blocks or extents or other storage units of the data set 116 that I/O operations attempt to access while the data set 116 is time locked. 
[0038] FIG. 4 illustrates a flowchart 400 that shows waiting for a threshold number of I/O operations to be pending prior to generating the point in time copy of a time locked data set, in accordance with certain embodiments. The operations shown in FIG. 4 may be performed by the time lock management application 112 that executes in the storage controller 102. 
[0041] The time lock management application 112 determines (at block 408) whether the number of I/O operations waiting to perform I/O on the time locked data set 116 exceeds a threshold, where the threshold may be a predetermined number. For example if the predetermined number is N, then the time lock management application 112 determines (at block 408) whether the number of I/O operations waiting to perform I/O on the data set 116 exceeds the number N. 

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-28, 30-35, 37-42 and 44-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,514,859 (Corresponding to Application No. 15/589,373) in view of Atluri et al. (2010/0169591).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent in view of Atluri disclose/obviate the subject matter of the claims in the instant application.
	Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent No. 10,514,859 (Corresponding to Application No. 15/589,373)
26. A method, comprising: generating, by a computational device, a point in time copy of one or more regions of a data set, in response to receiving one or more Input/Output (I/O) operations directed to the data set; and performing the one or more I/O operations on the point in time copy of the one or more regions of the data set, in response to generating the point in time copy of the one or more regions of the data set, wherein the generating of the point in time copy of the one or more regions of the data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number, and wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold number are waiting to perform I/O.  


27.  The method of claim 26, wherein the one or more regions comprise an entirety of the data set.  

28.  The method of claim 26, wherein the one or more regions comprise those regions of the data set to which the I/O operations are directed.  





  



30.  The method of claim 26, the method further comprising: preventing the I/O operations from being performed on the data set.  


31.  The method of claim 26, wherein the one or more regions include one or more volumes or parts of volumes in which the dataset is stored. volumes or parts of volumes in which the data set is stored. Page 3 of 7Prelim. Amdt. dated November 19, 2019Serial No. Unknown Docket No. P201700422US02 Firm No. 0018.0724C1  

32.  The method of claim 26, wherein on expiry of a time lock on the data set, additional I/O operations are directed to the data set and not directed to the point in time copy.  
Firm No. 0018.0724C1

(see claim 4 below)











2. (Original) The method of claim 1, wherein the one or more regions comprise an entirety of the time locked data set.  

3. (Original) The method of claim 1, wherein the one or more regions comprise those regions of the time locked data set to which the I/O operations are directed.  

4. (Original) The method of claim 1, wherein the generating of the point in time copy of the one or more regions of the time locked data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number.  

5. (Original) The method of claim 1, the method further comprising: preventing the I/O operations to be performed on the time locked data set.  


6. (Original) The method of claim 1, wherein the one or more regions include one or more volumes or parts of volumes in which the time locked data set is stored.  

7. (Original) The method of claim 1, wherein on expiry of a time lock on the time locked data set, additional I/O operations are directed to the time locked data set and not directed to the Page 2 of 7Amdt. dated October 15, 2018Serial No. 15/589,373 Reply to Office action of July 16, 2018Docket No. P201700422US01 Firm No. 0018.0724 point in time copy.


The above rationale applies to claims 33-35, 37-42 and 44-45.
The claims of the patent do not expressly refer to wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold number are waiting to perform I/O; however, regarding these limitations, Atluri teaches [“a snapshot acquired when one or more regular time interval has occurred, a predefined event has occurred, and a data write size accumulation threshold has been reached. The snapshot is comprised of one or more block, a file, a data set, and a volume.” (par. 0009) “a host may order that when new writes reach a data size threshold, a point-in-time interval is created that can be viewed as a snapshot containing those writes. The next point-in-time interval is then created when new writes since the last created point-in time again reach the size limit. Likewise, a combination rule can be created that incorporates a regular time interval and a data write size accumulation threshold.” (par. 0174) where, as writes are accumulated, they are effectively waiting to be performed].
It would have been obvious to one of ordinary skill in the art to modify the claims of the patent to include wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold number are waiting to perform I/O as taught by Atluri since doing so would provide the benefits of  [facilitating snapshot creating and provision of a time order view backup of data to the host (par. 0002)].
	
Claims 26, 30, 32-33, 37, 39-40 and 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,489,080 (corresponding to Application No. 15/589,341) in view of Atluri et al. (2010/0169591).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent in view of Atluri disclose/obviate the subject matter of the claims in the instant application.
	Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
US Patent No. 10,489,080 (corresponding to Application No. 15/589,341)
26.  A method, comprising: generating, by a computational device, a point in time copy of one or more regions of a data set, in response to receiving one or more Input/Output (I/O) operations directed to the data set; and performing the one or more I/O operations on the point in time copy of the one or more regions of the data set, in response to generating the point in time copy of the one or more regions of the data set, wherein the generating of the point in time copy of the one or more regions of the data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number, and wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold number are waiting to perform I/O.    volumes or parts of volumes in which the data set is stored.Page 3 of 7Prelim. Amdt. dated November 19, 2019Serial No. Unknown Docket No. P201700422US02 

30.  The method of claim 26, the method further comprising: preventing the I/O operations from being performed on the data set.  
Firm No. 0018.0724C1 
32.  The method of claim 26, wherein on expiry of a time lock on the data set, additional I/O operations are directed to the data set and not directed to the point in time copy.  
Firm No. 0018.0724C1
 1. A method, comprising: receiving, by a computational device, a command to activate a time lock for a data set; and in response to receiving the command to activate the time lock for the data set, generating a point in time copy of the data set to allow write operations of the data set to be performed even if the time lock is activated on the point in time copy, wherein on 
  

The rationale above applies to claims 33, 37, 39-40 and 44.
The claims of the patent application do not expressly refer to the generating in response to one or more I/O operations… wherein the generating of the point in time copy of the one or more regions of the data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number, and wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold number are waiting to perform I/O; however, regarding these limitations, Atluri teaches [“a snapshot acquired when one or more regular time interval has occurred, a predefined event has occurred, and a data write size accumulation threshold has been reached. The snapshot is comprised of one or more block, a file, a data set, and a volume.” (par. 0009) “a host may order that when new writes reach a data size threshold, a point-in-time interval is created (thus the point in time interval created in response to one or more I/O operations) that can be viewed as a snapshot containing those writes. The next point-in-time interval is then created when new writes since the last created point-in time again reach the size limit. Likewise, a combination rule can be created that incorporates a regular time interval and a data write size accumulation threshold.” (par. 0174) where, as writes are accumulated, they are effectively waiting to be performed].
It would have been obvious to one of ordinary skill in the art to modify the claims of the patent as taught by Atluri since doing so would provide the benefits of  [facilitating snapshot creating and provision of a time order view backup of data to the host (par. 0002)].

Claims 26, 30, 32-33, 37, 39-40 and 44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 26-28 of co-pending US Application No.16/683,151 in view of Dudgeon et al. (US 2013/0031069).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the co-pending application disclose/obviate the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the co-pending application in the following table:
Instant Application
Co-pending application 16/683,151
26.  A method, comprising: generating, by a computational device, a point in time copy of one or more regions of a data set, in response to receiving one or more Input/Output (I/O) operations directed to the data set; and performing the one or more I/O operations on the point in time copy of the one or more regions of the data set, in response to generating the point in time copy of the one or more regions of the data set, wherein the generating of the point in time copy of the one or more regions of the data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number, and wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold number are waiting to perform I/O.  


30.  The method of claim 26, the method further comprising: preventing the I/O operations from being performed on the data set.  

32.  The method of claim 26, wherein on expiry of a time lock on the data set, additional I/O operations are directed to the data set and not directed to the point in time copy.  
Firm No. 0018.0724C1
26. A method, comprising: setting an alarm at a time at which a time lock is to start for a data set; and in response to an occurrence of the alarm, generating a point in time copy of the data set to allow write operations to be performed even if the time lock is activated. 






27. The method of claim 26, the method further comprising: in response to stopping a write operation for a first time as a result of the time lock, generating the point in time copy. 
28. The method of claim 26, wherein on expiry of the time lock the point in time copy is deleted, but the data set is maintained. 


The rationale above applies to claims 33, 37, 39-40 and 44.
The claims of the patent application do not expressly refer to the generating in response to one or more I/O operations… wherein the generating of the point in time copy of the one or more regions of the data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number, and wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold number are waiting to perform I/O; however, regarding these limitations, Atluri teaches [“a snapshot acquired when one or more regular time interval has occurred, a predefined event has occurred, and a data write size accumulation threshold has been reached. The snapshot is comprised of one or more block, a file, a data set, and a volume.” (par. 0009) “a host may order that when new writes reach a data size threshold, a point-in-time interval is created (thus the point in time interval created in response to one or more I/O operations) that can be viewed as a snapshot containing those writes. The next point-in-time interval is then created when new writes since the last created point-in time again reach the size limit. Likewise, a combination rule can be created that incorporates a regular time interval and a data write size accumulation threshold.” (par. 0174) where, as writes are accumulated, they are effectively waiting to be performed].
It would have been obvious to one of ordinary skill in the art to modify the claims of the patent as taught by Atluri since doing so would provide the benefits of  [facilitating snapshot creating and provision of a time order view backup of data to the host (par. 0002)].

Note that (MPEP 804.0 (I.B.1 .(D))) states:
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 26-28, 30-31, 33-35, 37-38, 40-42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Dudgeon et al. (US 2013/0031069) in view of Prater et al. (US 9,697,268) and Atluri et al. (US 2010/0169591).
As per claim 26.  A method, comprising: generating, by a computational device, a point in time copy of one or more regions of a data set, in response to receiving one or more Input/Output (I/O) operations directed to the data set; and [Dudgeon teaches “If… the request is a write then the lock manager 14 creates… a temporary file 22 having the attributes of file 112, such as record size, block size… format, etc….” (par. 0024; fig. 5 and related text) where a logical copy relationship is established between the file 2 and the temporary file 22 (par. 0030; fig. 8 and related text) “logical copy manager… manage logical copy operations such as FlashCopy, snapshot, etc. … a logical copy operation is completed almost instantaneously after creating the logical copy relationship 20 data structures” (par. 0015)]; however, Dudgeon does not expressly refer to the temporary file as a point in time copy
performing the one or more I/O operations on the point in time copy of the one or more regions of the data set, in response to generating the point in time copy of the one or more regions of the data set [Dudgeon teaches “The write request is then controlled… to write data to the created temporary file 22.” (par. 0024; fig. 5 and related text; see fig. 6 and related text); however, Dudgeon does not expressly refer to the temporary file as a point in time copy. 
Regarding a point in time copy being used for I/O operations, Prater teaches [“multiple clients (referred to as data consumers) may need to consume large amounts of data from common data sets or databases,” (col. 2, lines 24-44) “instead of multiple data consumers contending to access the same data sets, for example data sets from a primary data store on a production network, one or more producer modules, processes, or systems capture data representing the state of the data sets at particular points in time and upload the captured data to an intermediate data store for access by one or more consumer modules.” (col. 2, lines 45-52)].
Dudgeon and Prater are analogous art because they are from the same field of endeavor of memory access and control.
[improved performance as consumers are able to access data sets from a snapshot without contending for access to the same data set (col. 2, lines 42-52; col. 5, lines 1-6)].
The combination of Dudgeon and Prater does not expressly disclose wherein the generating of the point in time copy of the one or more regions of the data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number, and wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold number are waiting to perform I/O; however, with respect to these limitations, Atluri teaches [“a snapshot acquired when one or more regular time interval has occurred, a predefined event has occurred, and a data write size accumulation threshold has been reached. The snapshot is comprised of one or more block, a file, a data set, and a volume.” (par. 0009) “a host may order that when new writes reach a data size threshold, a point-in-time interval is created that can be viewed as a snapshot containing those writes. The next point-in-time interval is then created when new writes since the last created point-in time again reach the size limit. Likewise, a combination rule can be created that incorporates a regular time interval and a data write size accumulation threshold.” (par. 0174) where, as writes are accumulated, they are effectively waiting to be performed].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the combination of Dudgeon and Prater to include wherein the generating of the point in time copy of the one or more regions of the data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number, and wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold number are waiting to perform I/O as taught by Atluri since doing so would provide the benefits of [facilitating snapshot creating and provision of a time order view backup of data to the host (par. 0002)]. 
Therefore, it would have been obvious to combine Dudgeon and Prater for the benefit of creating a storage system/method to obtain the invention as specified in claim 26.
As per claim 27.  The method of claim 26, wherein the one or more regions comprise an entirety of the data set [Dudgeon teaches “The write request is then controlled… to write data to the created temporary file 22.” (par. 0024; fig. 5 and related text; see fig. 6 and related text). Prater teaches “snapshot producers… may upload snapshots to the intermediate data store 120 and via which snapshot consumers 190 may access snapshots from the intermediate data store” (col. 4, lines 36-58) where “In some embodiments, to ensure that a consistent state of the data set… is captured at a particular point in time, the snapshot producer… may temporarily lock or block write access to the data set… while data for the full snapshot… of the data set… is being collected” (col. 4, lines 50-58)].  
As per claim 28.  The method of claim 26, wherein the one or more regions comprise those regions of the data set to which the I/O operations are directed [The rationale in the rejection of claim 27 is herein incorporated].  
As per claim 30.  The method of claim 26, the method further comprising: preventing the I/O operations from being performed on the data set [Dudgeon teaches for locked files, writes are performed to the temporary file (fig. 5 and related text). Prater teaches “the snapshot producer 110 may temporarily lock or block write access to the data set 102 while data for the full snapshot 140 of the data set 102 is being collected. In some embodiments, an incremental snapshot 150 of a data set 102 captures changes to the primary data set 102 since a most recent previous snapshot (either full 140 or incremental 150) of the data set 102.” (col. 4, lines 33-68)].  
As per claim 31. The method of claim 26, but does not expressly disclose wherein the one or more regions include one or more volumes or parts of volumes in which the data set is stored [Atluri teaches “The snapshot is comprised of one or more block, a file, a data set, and a volume.” (par. 0009)]. volumes or parts of volumes in which the data set is stored. Page 3 of 7Prelim. Amdt. dated November 19, 2019Serial No. Unknown Docket No. P201700422US02 

As per claim 33.  A system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: generating a point in time copy of one or more regions of a data set, in response to receiving one or more Input/Output (I/O) operations directed to the data set; and performing the one or more I/O operations on the point in time copy of the one or more regions of the data set, in response to generating the point in time copy of the one or more regions of the data set, wherein the generating of the point in time copy of the one or more regions of the data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number, and wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold are waiting to perform I/O [The rationale in the rejection of claim 26 is herein incorporated].  
[The rationale in the rejection of claim 27 is herein incorporated].  
As per claim 35.  The system of claim 33, wherein the one or more regions comprise those regions of the data set to which the I/O operations are directed [The rationale in the rejection of claim 28 is herein incorporated].  
As per claim 37.  The system of claim 33, the operations further comprising: preventing the I/O operations from being performed on the data set [The rationale in the rejection of claim 30 is herein incorporated].  
As per claim 38.  The system of claim 33, wherein the one or more regions include one or more volumes or parts of volumes in which the data set is stored [The rationale in the rejection of claim 31 is herein incorporated]. volumes or parts of volumes in which the data set is stored. Page 4 of 7Prelim. Amdt. dated November 19, 2019Serial No. Unknown Docket No. P201700422US02 Firm No. 0018.0724C1  

As per claim 40.  A computer program product, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations on a processor of a computational device, the operations comprising: generating, by the computational device, a point in time copy of one or more regions of a data set, in response to receiving one or more Input/Output (I/O) operations directed to the data set; and performing the one or more I/O operations on the point in time copy of the one or more regions of the data set, in response to generating the point in time copy of the one or more regions of the data set, wherein the generating of the point in time copy of the one or more regions of the data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number, and wherein the one or more regions of the data set from which the point in time copy is generated are only those regions of the data set on which the one or more I/O operations that exceed the predetermined threshold number are waiting to perform I/O [The rationale in the rejection of claim 26 is herein incorporated].  
As per claim 41.  The computer program product of claim 40, wherein the one or more regions comprise an entirety of the data set [The rationale in the rejection of claim 27 is herein incorporated].  
As per claim 42.  The computer program product of claim 40, wherein the one or more regions comprise those regions of the data set to which the I/O operations are directed [The rationale in the rejection of claim 28 is herein incorporated].  
[The rationale in the rejection of claim 30 is herein incorporated]. 
As per claim 45.  The computer program product of claim 40, wherein the one or more regions include one or more volumes or parts of volumes in which the data set is stored [The rationale in the rejection of claim 31 is herein incorporated].

Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dudgeon et al. (US 2013/0031069) in view of Prater et al. (US 9,697,268) and Atluri et al. (US 2010/0169591) as applied in the rejection of claim 26 above, and further in view of Dove et al. (2016/0019300).
As per claim 32. The combination of Dudgeon, Prater and Atluri teaches The method of claim 26, but does not expressly disclose wherein on expiry of a time lock on the data set, additional I/O operations are directed to the data set and not directed to the point in time copy [Dudgeon teaches upon release of the lock, write operations are sent to the file, step 176 (fig. 7A and related text). Prater teaches “the snapshot producer may locally store or cache the collected data. In some embodiments, to ensure that a consistent state of the data set is captured at a particular point in time, the data set may be temporarily locked, or write access to the data set may be temporarily blocked to the data set, while the data for the full snapshot is being collected so that other processes do not change the data in the data set during the collection period.” (col. 13, lines 33-58)] but the combination does not expressly disclose on expiry of a time lock; however, regarding these limitations, Dove teaches [“According to various implementations, the files table 118 can track lock timer status for locked files. Thus, when a lock timer for a file expires, the file can be marked in the files table 118 as timed-out such that it is available to be accessed by other processes, such as other data write operations.” (par. 0075)]. 
Dudgeon, Prater, Atluri and Dove are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the combination of Dudgeon, Prater and Atluri to have the lock release upon expiry of a time lock as taught by Dove since doing so would provide the benefits of data consistency and protection.
Therefore, it would have been obvious to combine Dudgeon, Prater and Atluri with Dove for the benefit of creating a storage system/method to obtain the invention as specified in claim 32.
[The rationale in the rejection of claim 32 is herein incorporated].  
As per claim 31.  The method of claim 26, wherein the one or more regions include one or more volumes or parts of volumes in which the data set is stored. volumes or parts of volumes in which the data set is stored. Page 3 of 7Prelim. Amdt. dated November 19, 2019Serial No. Unknown Docket No. P201700422US02 Firm No. 0018.0724C1
As per claim 38.  The system of claim 33, wherein the one or more regions include one or more volumes or parts of volumes in which the data set is stored [The rationale in the rejection of claim 31 is herein incorporated]. volumes or parts of volumes in which the data set is stored. Page 4 of 7Prelim. Amdt. dated November 19, 2019Serial No. Unknown Docket No. P201700422US02 Firm No. 0018.0724C1  
As per claim 45.  The computer program product of claim 40, wherein the one or more regions include one or more volumes or parts of volumes in which the data set is stored [The rationale in the rejection of claim 31 is herein incorporated].

CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 26-28, 30-35, 37-42 and 44-45 have received an action on the merits and are subject to a final rejection.
a(2) CLAIMS NO LONGER UNDER CONSIDERATION
	Claims 1-25, 29, 36 and 43 have been canceled.

    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



July 8, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135